Sherwin, C. J.
The plaintiff and other young men, with some young ladies, were holding a basket social in a rural schoolhouse. The defendant was one of the directors of the school district, and with other directors of the district he went to the schoolhouse while the social was in progress. The young people were ordered out of the house, by a director other than the defendant, and when they were outside the young men indulged in profane and other improper language because of their expulsion. This occurred on Saturday evening. The following Monday the plaintiff and three or four other young men were arrested on a charge of using “obscene and blasphemous language, to the disturbance of the public peace and quiet.” All of the accused were taken by a constable of the township before the defendant, who had issued the warrant. All of the accused, except the plaintiff, pleaded guilty to the charge, and were fined. The plaintiff pleaded not guilty, and after some talk with the defendant he agreed to pay and did pay costs amounting to $2.70, and was then dis*495charged. He afterwards brought this action to recover for false imprisonment.
1. Falseprisonment: evidence. I. The plaintiff contends that a verdict should not have been directed for the defendant, because the answer admitted the imprisonment of the plaintiff, and the burden of proof of its lawfulness was on the defendant. It is said, further, that the defendant introduced no proof as to its lawfulness, and the presumption is, therefore, that the imprisonment was illegal. It is also contended that there was error in directing a verdict, because there was no evidence that the defendant had jurisdiction to entertain any kind of judicial proceedings against the plaintiff. Other errors contended for are that the release of the plaintiff was prima facie evidence of want of probable cause, and cast the burden of showing justification on the defendant, and that the requirement of $2.10 costs from the plaintiff rendered all previous lawful acts of the defendant unlawful. Many of the plaintiff’s legal propositions may readily be assented to, and yet it does not follow that the result claimed should follow. The defendant offered no evidence, nor was it necessary for him to do so, if, as a matter of fact, every element necessary to show his jurisdiction was proven by the plaintiff, and this was sufficient. Stewart v. Feeley, 118 Iowa, 524.
2. Same: burden of proof. The plaintiff established by the evidence introduced by him that the defendant was a justice of the peace of the township, that an information against the plaintiff was filed with him by the president of the school board, and that he issued a warrant thereon, under which the plaintiff was arrested and taken before the defendant. Where there is an information filed and a warrant issued thereon upon which the accused is brought before the justice, the burden rests upon the plaintiff to prove that the imprisonment was unlawful. Snyder v. *496Thompson, 134 Iowa, 725; 12 Am. & Eng. Enc. (2nd Ed.), 724; 19 Cyc., 359-363.
3 Same: excessive exercise of jurisdiction: liability. Code, section 5034, provides that if any person use blasphemous or obscene language to the disturbance of the public peace and quiet he shall be punished by a fine not exceeding $100 or be imprisoned in the county jail not exceeding thirty days. A justice of the peace has jurisdiction of this offense under the statute, and it is therefore certain. that the defendant herein had jurisdiction of both the subject matter and the person when the plaintiff was brought before him.
The claim that he lost jurisdiction entirely and that all of his acts were illegal, because of the transaction relative to the costs, is not sound nor sustained by authority. There is, perhaps, some question as to whether the plaintiff voluntarily paid the item of $2.70 costs. He did not, and apparently would not, testify that the defendant demanded it of him. The fair inference is that they agreed that the proceeding should .be dropped upon the payment of the amount, and that the payment was voluntary on the part of the plaintiff. But, however this may be, the demand could, in no event, be anything more than an excess of jurisdiction for which no liability exists. McGrew v. Holmes, 145 Iowa, 540; Londegan v. Hammer, 30 Iowa, 508; Green v. Talbot, 36 Iowa, 499; Thompson v. Jackson, 93 Iowa, 376.
4 Same: false prisonment: evidence. The plaintiff also says that the defendant should have produced his docket entry, if he had one, showing that an information had been filed, a warrant, issued, and the further proceedings. It may be taken as true that no docket entry was made while the plaintiff was before the justice, but that is not proof that none had been made before that time, nor is it proof that a complete entry was not thereafter made. We know of no requirement that the magistrate exhibit *497his docket to the accused, or that he produce it ou a trial against him for damages where its production is unnecessary to his proper defense. Here the plaintiff proved the jurisdiction of the defendant, .and that was sufficient for the defendant’s purpose. It is proper to say further that no malice was proved, nor any circumstances from which it could be rightfully inferred. On the contrary, the record shows that the defendant acted toward the plaintiff in the most kindly and considerate manner. There is no sound reason for a reversal of this judgment, and it is affirmed.